department of the treasury internal_revenue_service washington d c date cc dom fs fi p tl-n-5079-97 number release date uilc memorandum for deborah a butler assistant chief_counsel field service cc dom fs subject from internal_revenue_service national_office field_service_advice this field_service_advice responds to your memorandum dated date requesting reconsideration of a prior field_service_advice issued date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend authority city conduit borrower series a series b dollar_figurea dollar_figureb dollar_figurec issue whether the sanctions imposed by i r c ' b apply where bonds purported to be tax-exempt but the bond-financed facility was never actually used in a manner qualifying for tax-exempt_financing conclusion i r c ' b applies where bonds purported to be tax-exempt but the bond- financed facility was never used in a permissible manner the change in use relevant for application of sec_150 is a change in the purported use of the bond proceeds rather than a physical change in use facts although the facts of the prior fsa are incorporated by reference the most pertinent details are repeated below the authority issued series a bonds in the amount of dollar_figurea the city issued series b bonds in the amount of dollar_figureb the proceeds from the series a and series b bonds referred to collectively as the abonds were loaned to the conduit borrower an i r c ' 501_c_3_organization the conduit borrower used dollar_figurec of the proceeds to purchase existing rental storage facilities that were leased to the general_public the financing documents state that interest on the bonds is tax-exempt you ask us to assume that the bond financed facility is used in an unrelated_trade_or_business as defined in sec_513 law and analysis under i r c ' a gross_income does not include interest on a state_or_local_bond sec_103 provides that sec_103 does not apply to any private_activity_bond unless it is a qualified_bond under sec_141 sec_141 provides that qualified bonds include qualified c bonds sec_145 provides that except as otherwise provided in sec_145 the term qualified_501_c_3_bond means any private_activity_bond issued as part of an issue ifb all code references are to the internal_revenue_code_of_1986 unless otherwise noted all property which is to be provided by the net_proceeds of the issue is to be owned by a 501_c_3_organization or a governmental_unit and such bond would not be a private_activity_bond ifb a c organizations were treated as governmental units with respect to their activities which do not constitute unrelated trades_or_businesses determined by applying sec_513 and b paragraphs and of sec_141 were applied by substituting percent for percent each place it appears and net_proceeds for proceeds each place it appears thus the private_activity_bond rules set forth in sec_141 are incorporated by reference in sec_145 with certain modifications sec_150 provides for certain consequences where there is a change in use of facilities financed with bonds that purported to be tax-exempt private_activity_bonds when issued specifically sec_150 provides that in the case of any facility for which financing is provided from the proceeds of a bond which when issued purported to be a tax-exempt qualified_501_c_3_bond if any portion of such facility is used in a trade_or_business of any person other than a 501_c_3_organization or a governmental_unit but continues to be owned by a 501_c_3_organization then the owner of that portion is treated as engaged in an unrelated_trade_or_business as defined in sec_513 with respect to that portion in addition sec_150 provides that no deduction is allowed for interest on financing described in sec_150 which accrues during the period beginning on the date the facility is used in a trade_or_business of any person other than a 501_c_3_organization or a governmental_unit and ending on the date the facility is not so used the legislative_history of this section states that the consequences under sec_150 of the code apply in addition to any loss of tax exemption h_r conf_rep no 99th cong 2d sess vol c b ii-733 you do not seek advice regarding the taxability of interest on the bonds rather your sole question is whether sec_150 is applicable where bond proceeds finance a facility that from the date_of_issuance is never used in a manner qualifying for tax-exempt_financing in other words does sec_150 deny a deduction for interest where there is no physical achange in use with respect to a bond-financed facility from the plain language of the statute the sanctions imposed by sec_150 apply where bonds purported to be tax-exempt but the financed facility is subsequently used impermissibly as stated in the prior fsa a s ection b a describes a financing_transaction involving bonds purported to be tax- exempt when issued and bond financed property which while owned by a 501_c_3_organization is used in a trade_or_business of a person other than a 501_c_3_organization or a governmental_unit there is no language in the statute that suggests that a physical change in use of the bond-financed facility must occur before sec_150 applies you have asked for clarification of the advice rendered in the prior fsa due to a concern that it contains a statement that may conflict with the rule enunciated above specifically the statement in question states that aa change from a permissible use to an impermissible use is required for sec_150 based on our discussion below we do not believe that this statement is inconsistent with the overall conclusion reached in the prior fsa rather than a change in physical use of the financed facility the change in use contemplated in the prior fsa is the change from a purported tax-exempt purpose to a use not qualifying for tax-exempt_financing the prior fsa was not meant to imply that sec_150 requires the bond-financed facility to be physically used in a permissible manner and then changed to an impermissible use if the bonds purported to be tax-exempt at the time of issuance and the financed facility is subsequently used in a manner not qualifying for tax-exempt_financing sec_150 applies this is consistent with the conclusion of the prior fsa that athe statute only requires that the issuer expect at issuance that the bond will be tax-exempt it does not require that the bond financed facility actually be used in a permissible use such interpretation is also supported by the legislative_history of this section which states that ainterest becomes nondeductible if property financed with the proceeds of the bonds is used in a manner not qualifying for tax-exempt_financing at any time before the bonds are redeemed s rep no 99th cong 2d sess vol c b case development hazards and other considerations our advice is limited to the narrow issue raised in your date memorandum namely whether sec_150 requires an actual change from a permissible to impermissible use as discussed herein the statute only requires that the bonds purported to be tax-exempt and the proceeds were subsequently used in an impermissible manner this position is supported by the plain language and legislative_history of the statute accordingly the litigation hazards with respect to this narrow legal issue are minimal we do not however express any opinion as to the litigation hazards presented by your factual determinations for instance you have asked us to assume that the bond financed facility was used in an unrelated_trade_or_business as contemplated by sec_150 and sec_513 the prior fsa indicated that additional development was necessary to verify this determination as no additional facts have been presented with this request for reconsideration we cannot opine on the merits of your factual assumptions that said we are certainly willing to supplement this advice as additional facts are made available please call if you have any further questions by carol p nachman special counsel financial institutions products branch cc
